DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 and 13-27 are pending, presented for examination, and, as amended below, Claims 1-10, 13, 16-22, and 24-27 are ALLOWED for the reasons that follow.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Yuezhong Feng on 9 February 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 10:	Following the phrase “in the pharmaceutical composition” the phrase ---, wherein the composition is free of surfactants--- has been added.
Claim 4, Line 13:	Following the phrase “in the pharmaceutical composition” the phrase ---, wherein the composition is free of surfactants--- has been added.
Claims 14, 15, and 23:	Have been CANCELLED.

Allowable Subject Matter
Claims 1-10, 13, 16-22, and 24-27 as amended above are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants amendments of 21 December 2021, by virtue of limiting the combinations of active agents to specifically either the combination of salmeterol and steroid, or the combination of salmeterol, steroid, and LAMA, overcomes the examiners’ reliance on the teachings of Pieper to reject previously presented claims 1-10 and 14-27, which requires the inclusion of a betamemetic falling outside of the metes and bounds of pharmaceutical active agents permissible in the compositions claimed.  Upon further consideration and search, the Backstrom reference (U.S. 6,932,962) was identified which did not require the inclusion of additional excluded active agents, but which requires the inclusion of a surfactant component.  As amended above, implicitly supported by the disclosure as originally filed in at least pages 8-9, 12, 14, 17, applicants have narrowed the scope of these claims to exclude the surfactant component required by the teachings of Backstrom.  Backstrom is therefore not applicable to the instant claims, and a rejection predicated on its teachings improper.  In view of the presently amended claims requiring elements not taught by the art, or by any of the patents relied upon in the formulation of the previously maintained obviousness-type double patenting rejections, Claims 1-10, 13, 16-22, and 24-27, as amended above, are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613